DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/14/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the examiner is considering the information disclosure statement.

REASONS FOR ALLOWANCE
3.	The issuing of the Corrected Notice of Allowability is in regards to the Printer filing of the IDS, Foreign References and Non Patent Literature dated 11/09/2021. The IDS, in addition to the Foreign Reference & Non Patent Literatures, has been searched and considered with no change in scope found. 

4.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“access to a first server for the navigation service through the application linked with a first account for accessing to a second server for a social network service, wherein the first server is distinct from the second server; 

based on receiving the designated user input, transmit, via the first server to a second electronic device of a second user that is authenticated through the application linked with a second account for accessing to the second server, a message for providing a route to a destination of the first user to the second user, through the application; 
based on transmitting the message, repeatedly transmit, via the first server to the second electronic device, information regarding a changed location of the first electronic device moving along the route through the application; and 
while repeatedly transmitting the information regarding the changed location, display a relative positional relationship between the first electronic device and the second electronic device over an electronic map displayed within a user interface of the application by displaying as associated with a bar-shaped visual object a first visual object for indicating a first position 2Application No.: 17/016,792Amendment Under 37 C.F.R. §1.111Art Unit: 2457Docket No.: P200873US00of the first electronic device and a second visual object for indicating a second position of the second electronic device.” 
LEE (US 2012/0084348 A1) teaches a trust architecture, including an intermediary for use therewith, which may be referred to as a Personal Privacy Stronghold ("PPS"), is disclosed which facilitates user management, including control, enablement, extension and augmentation, of unsolicited server operations, allowing the user to control such operations without compromising their ability to use other functionality. Such stateful operations may be used, for example, to monitor and track the user's Internet activities.

There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
That is, the combination of prior art does not teach or suggest specific implementation with the following distinct properties include: 
1) access a first server for the navigation service 2) a social network service 3) designated user input 4) user authentication 5) providing route destinations through the application 6) repeatedly sending location update to user devices 7) displaying location on a map display 8) employing a bar-shaped visual object for indicating positions. 
In addition, as evidenced by the prosecution history (see at least 07/15/2021 Non-Final Rejection, 08/09/2021 Applicant Arguments/Remarks), the Applicant’s Arguments and the newly presented amended claims are persuasive and overcomes the USC 103 Rejection of the specifically ordered, enumerated features of the current Independent Claim(s). 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

5. 	Claim(s) 1-13, 18-20, 22-24 is/are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2457